DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12, in the reply filed on September 10, 2020 is acknowledged.
Claims 13-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 10, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-12 are objected to because of the following informalities: A comma should be inserted after "device" (claim 1, line 1) and phrase "the metallic" should read "the respective metallic" (claims 1 ( lines 9-11), 5, 9 and 10 (line 1)); "of" should be inserted after "%" (claims 5-8, 10 and 11) and the phrase "12 wt.%" should read "12 wt. %" (claim 8).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a respective metallic alloy material portion including … silicon", as recited in claim 1, is unclear as to how a respective metallic alloy material portion can include silicon, since silicon is a semiconductor material. For examination 
The claimed limitation of "all atoms", as recited in claim 1, line 10, is unclear as to whether said limitation is the same as or different from "all atoms", as recited in claim 1, line 9.
The claimed limitation of "a respective metallic alloy material portion", as recited in claim 2, is unclear as to whether said limitation is the same as or different from "a respective metallic alloy material portion", as recited in claim 1.
The claimed limitation of "the metallic alloy material portion", as recited in claim 2, line 3, is unclear as to which metallic alloy material portion applicant refers: "a respective metallic alloy material portion", as recited in claim 1 or claim 2, line 2.
The claimed limitation of "an insulating layer", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "insulating layers", as recited in claim 1.
The claimed limitation of "an electrically conductive layer", as recited in claim 3, is unclear as to whether said limitation is the same as or different from "electrically conductive layers", as recited in claim 1.
The claimed limitation of "metallic alloy material portion", as recited in claims 6-8, is unclear as to whether said limitation is the same as or different from "a respective metallic alloy material portion", as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2010/0013049) in view of Higuchi et al. (2015/0362072).
As for claims 1, and 5-11, Tanaka et al. show in Figs. 1, 2, 14 and related text a three-dimensional memory device 2 comprising: 

memory stack structures 124/SP extending through the alternating stack, wherein each of the memory stack structures comprises a memory film 24 and a vertical semiconductor channel SP contacting an inner sidewall of the memory film, and extends through each of the electrically conductive layers and is laterally surrounded by each of the electrically conductive layers, wherein each of the electrically conductive layers includes a respective metallic alloy material portion including aluminum and silicon ([[0120], lines 3-7). 
Yada et al. do not disclose at least 40 % of all atoms within the metallic alloy material portion are aluminum atoms and at least 1 % of all atoms within the metallic alloy material portions are silicon atoms (claim 1); the metallic alloy material portion contains greater than 5 wt. % silicon (claim 5); metallic alloy material portion contains from 75 wt. % to 93 wt. % aluminum and from 7 wt. % to 25 wt. % silicon (claim 6); metallic alloy material portion contains from 85 wt. % to 90 wt. % aluminum and from 10 wt. % to 15 wt. % silicon (claim 7); metallic alloy material portion comprises a hypereutectic alloy of aluminum and silicon containing from 12 wt. % to 15 wt. % silicon and remainder aluminum and unavoidable impurities (claim 8); the metallic alloy material portion further comprises at least one additional metallic element other than aluminum (claim 9); the metallic alloy material portion comprises an aluminum-silicon-copper alloy containing from 69 wt. % to 92 wt. % aluminum, from 7 wt. % to 25 wt. % silicon, and from I wt. % to 6 wt. % copper (claim 10); the aluminum-silicon-copper alloy 
Higuchi et al. teach in Fig. 1 and related text:
As for claim 1, at least 40 % of all atoms within the metallic alloy material portion 1 are aluminum atoms and at least 1 % of all atoms within the metallic alloy material portions are silicon atoms ([0033]).

As for claim 5, the metallic alloy material portion contains greater than 5 wt. % silicon ([0033]).

As for claim 6, metallic alloy material portion contains from 75 wt. % to 93 wt. % aluminum and from 7 wt. % to 25 wt. % silicon ([0033]).

As for claim 7, metallic alloy material portion contains from 85 wt. % to 90 wt. % aluminum and from 10 wt. % to 15 wt. % silicon ([0033], i.e. AC8A).

As for claim 8, metallic alloy material portion comprises a hypereutectic alloy of aluminum and silicon containing from 12 wt. % to 15 wt. % silicon and remainder aluminum and unavoidable impurities ([0033]).

As for claim 9, the metallic alloy material portion further comprises at least one additional metallic element other than aluminum ([0033], lines 5-6).

As for claim 10, the metallic alloy material portion comprises an aluminum-silicon-copper alloy containing from 69 wt. % to 92 wt. % aluminum, from 7 wt. % to 25 wt. % silicon, and from I wt. % to 6 wt. % copper ([0033]).

As for claim 11, the aluminum-silicon-copper alloy contains from 81 wt. % to 88 wt. % aluminum, from 10 wt. % to 15 wt. % silicon, and from 2 wt. % to 4 wt. % copper ([0033], i.e. ADC12).
Tanaka et al. and Higuchi et al. are analogous art because they are directed to an Al alloy conductive layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. with the specified feature(s) of Higuchi et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include at least 40 % of all atoms within the metallic alloy material portion being aluminum atoms and at least 1 % of all atoms within the metallic alloy material portions being silicon atoms; the metallic alloy material portion containing greater than 5 wt. % silicon; metallic alloy material portion containing from 75 wt. % to 93 wt. % aluminum and from 7 wt. % to 25 wt. % silicon; metallic alloy material portion containing from 85 wt. % to 90 wt. % aluminum and from 10 wt. % to 15 wt. % silicon; metallic alloy material portion comprising a hypereutectic alloy of aluminum and silicon containing from 12 wt. % to 15 wt. % silicon and remainder aluminum and unavoidable impurities; the metallic alloy material portion further comprising at least one additional metallic element other than aluminum; the metallic alloy material portion comprising an aluminum-silicon-copper alloy containing from 69 wt. % to 92 wt. % aluminum, from 7 wt. % to 25 wt. % silicon, and from I wt. % to 6 wt. % copper; the aluminum-silicon-copper alloy containing from 81 wt. % to 88 wt. % aluminum, from 10 wt. % to 15 wt. % silicon, and from 2 wt. % to 4 wt. % copper, as taught by Higuchi et .

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2010/0013049) and Higuchi et al. (2015/0362072) in view of Yada et al. (2015/0179660).
Tanaka et al., Higuchi et al. and Yada et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including the electrically conductive layers comprise word lines; 
each of the memory films comprises a stack of a tunneling dielectric 27, a charge storage layer 26, and a blocking dielectric 25 (Tanaka: [0064]); 
each of the insulating layers in the alternating stack contacts portions of outer sidewalls of each of the memory stack structures; and each of the memory stack structures is laterally encircled by each of the electrically conductive layers .
Tanaka et al. and Higuchi et al. do not disclose the three-dimensional memory device comprises a NAND memory device.
Yada et al. teach in Figs. 1A, 1B, 2A-2C, 3A, 3B, 55F, 60 and related text the three-dimensional memory device 400 comprises a NAND memory device (abstract).
Tanaka et al. and Yada et al. are analogous art because they are directed to a three dimensional memory device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. with the specified feature(s) of Yada et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the three-dimensional memory device 
Therefore, the combined device shows the electrically conductive layers comprise word lines of the NAND memory device.

Claims 1-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yada et al. (2015/0179660) in view of Higuchi et al. (2015/0362072).
As for claims 1 and 5-11, Yada et al. show in Figs. 1A, 1B, 2A-2C, 3A, 3B, 55F, 60 and related text a three-dimensional memory device 400 comprising: 
an alternating stack 70 of insulating layers 19 and electrically conductive layers 3 located over a substrate 100; and 
memory stack structures 13/1/2 extending through the alternating stack, wherein each of the memory stack structures comprises a memory film 13 and a vertical semiconductor channel 1 contacting an inner sidewall of the memory film, and extends through each of the electrically conductive layers and is laterally surrounded by each of the electrically conductive layers, wherein each of the electrically conductive layers includes a respective metallic alloy material portion 3B including aluminum ([0022], lines 12-16; [0113], lines 6-9). 
Yada et al. do not disclose the respective metallic alloy material portion including silicon, wherein at least 40 % of all atoms within the metallic alloy material portion are aluminum atoms and at least 1 % of all atoms within the metallic alloy material portions are silicon atoms (claim 1); the metallic alloy material portion contains greater than 5 wt. % silicon (claim 5); metallic alloy material portion contains from 75 wt. % to 93 wt. % 
Higuchi et al. teach in Fig. 1 and related text:
As for claim 1, an aluminum alloy including silicon, wherein at least 40 % of all atoms within the metallic alloy material portion 1 are aluminum atoms and at least 1 % of all atoms within the metallic alloy material portions are silicon atoms ([0033]).

As for claim 5, the metallic alloy material portion contains greater than 5 wt. % silicon ([0033]).

As for claim 6, metallic alloy material portion contains from 75 wt. % to 93 wt. % aluminum and from 7 wt. % to 25 wt. % silicon ([0033]).

As for claim 7, metallic alloy material portion contains from 85 wt. % to 90 wt. % aluminum and from 10 wt. % to 15 wt. % silicon ([0033], i.e. AC8A).



As for claim 9, the metallic alloy material portion further comprises at least one additional metallic element other than aluminum ([0033], lines 5-6).

As for claim 10, the metallic alloy material portion comprises an aluminum-silicon-copper alloy containing from 69 wt. % to 92 wt. % aluminum, from 7 wt. % to 25 wt. % silicon, and from I wt. % to 6 wt. % copper ([0033]).

As for claim 11, the aluminum-silicon-copper alloy contains from 81 wt. % to 88 wt. % aluminum, from 10 wt. % to 15 wt. % silicon, and from 2 wt. % to 4 wt. % copper ([0033], i.e. ADC12).
Yada et al. and Higuchi et al. are analogous art because they are directed to an Al alloy conductive layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yada et al. with the specified feature(s) of Higuchi et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the respective metallic alloy material portion including silicon, wherein at least 40 % of all atoms within the metallic alloy material portion being aluminum atoms and at least 1 % of all atoms within the metallic alloy material portions being silicon atoms; the metallic alloy material portion containing greater than 5 wt. % silicon; metallic alloy material portion containing from 75 wt. % to 93 wt. % aluminum and from 7 wt. % to 25 wt. % silicon; metallic alloy material portion 

As for claim 2, the combined device shows each of electrically conductive layers comprises a metallic barrier layer 3A embedding a respective metallic alloy material portion and providing spatial separation of the metallic alloy material portion from the insulating layers and from the memory stack structures (Yada: Fig. 55F).

As for claim 3, the combined device shows a backside blocking dielectric layer 184 located between each neighboring pair of an insulating layer and an electrically conductive layer and between each memory stack structure and each electrically conductive layer (Yada: Fig. 55F).

As for claim 4, the combined device shows each metallic barrier layer is spaced from the insulating layers and the memory stack structures by a respective portion of the backside blocking dielectric layer (Yada: Fig. 55F).

As for claim 12, the combined device shows the three-dimensional memory device comprises a NAND memory device (Yada: Abstract); 
the electrically conductive layers comprise word lines of the NAND memory device; 
each of the memory films comprises a stack of a tunneling dielectric 11, a charge storage layer 9, and a blocking dielectric 7; 
each of the insulating layers in the alternating stack contacts portions of outer sidewalls of each of the memory stack structures; and 
each of the memory stack structures is laterally encircled by each of the electrically conductive layers (Fig. 1B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEIYA LI/Primary Examiner, Art Unit 2811